Managed by Friess Associates, LLC Quarterly Report June 30, 2011 Dear Fellow Shareholders: Uncertainty shaped the market environment at this time last year. Questions about European Union member debt and the U.S. economy were among a number of macro issues clouding the outlook for the second half of 2010 and beyond. With Greece’s debt and domestic growth still atop the list of investor concerns midway through 2011, it seems logical to wonder whether any progress has been made over the past year. Brandywine Fund grew 41.23 percent in the 12 months through June, outpacing returns in the Russell 3000 and Russell 3000 Growth Indexes of 32.37 and 35.68 percent. Brandywine Blue Fund grew 32.27 percent as the S&P 500, Russell 1000 and Russell 1000 Growth Indexes added 30.69, 31.93 and 35.01 percent. Returns for the 12 Months Ended June 30, 2011 While the Brandywine Funds showed marked improvement in the trailing year, June-quarter performance showed that the road traveled to generate returns wasn’t always smooth. Positive market sentiment that led to solid gains in late 2010 and early 2011 continued into the June quarter. Then the market peaked on the last day of April when investors, who had shrugged off unrest in the Middle East and elevated oil prices in prior months, succumbed to the resurgent worries about the Greek debt situation and the strength of the U.S. recovery. Brandywine declined 1.72 percent versus a 0.03 percent decline in the Russell 3000 Index and a 0.64 percent gain in the Russell 3000 Growth Index. Brandywine Blue declined 2.27 percent as the S&P 500, Russell 1000 and Russell 1000 Growth Indexes gained 0.10, 0.12 and 0.76 percent. The market’s unremarkable final returns for the quarter owe themselves to a decent start and a late-quarter run. Stocks moved consistently lower during the time in between. The S&P 500 Index declined in nine out of the June quarter’s 13 weeks, including a stretch of six consecutive weeks. That was the index’s first string of six weekly declines in about three years. The Dow Jones Industrial Average fell six straight weeks for the first time since 2002. Investors took on a defensive posture during the June quarter and, in doing so, suspended their search for companies with near-term earnings strength. Brandywine Brandywine Blue Cumulative Total Return % Change % Change Quarter -1.72 -2.27 Year-to-Date 7.30 2.30 One Year 41.23 Five Years 2.34 -0.84 Ten Years 25.49 Inception 1,283.30* 621.96** Annualized Total Return Five Years 0.46 -0.17 Ten Years 2.30 Inception 10.85* 10.14** *12/30/85 **1/10/91 Expense Ratio*** Brandywine 1.11% Brandywine Blue 1.17% ***As stated in the Prospectus dated January 31, 2011 Performance data quoted represent past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Funds may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by visiting www.brandywinefunds.com. Instead, they sought refuge in familiar foul-weather shelters such as the consumer staples and health care sectors. Areas deemed to be economically sensitive, like the energy and industrial sectors, took it on the chin. Despite showing some of the lowest earnings growth potential this year based on consensus estimates, companies from the consumer staples sector generated the highest percentage gains in the Russell 3000 Growth and Russell 1000 Growth Indexes in the quarter. The energy sector, where companies are expected to grow earnings faster than any other sector, suffered the largest declines in both indexes. Holdings from the industrial sector detracted the most from Brandywine’s showing against the Russell 3000 Growth Index. Thomas & Betts Corp. (Brandywine), which makes components used in electrical and structural applications, and Eaton Corp. (both Funds), which makes systems and components for the automotive and aerospace markets, weighed most on relative performance while reporting results that demonstrated operational strength. Thomas & Betts and Eaton grew March-quarter earnings 25 and 54 percent, respectively, exceeding expectations. Consumer discretionary holdings were a bright spot for Brandywine. The portfolio’s three most significant contributors – Tempur-Pedic International, Polaris Industries and Foot Locker – all hailed from the sector. Tempur-Pedic grew March-quarter earnings 55 percent. All-terrain vehicle maker Polaris crushed March-quarter expectations with 127 percent earnings growth, raised full-year guidance and announced the acquisition of Indian Motorcycle all in one day. Foot Locker’s 76 percent earnings growth beat estimates by more than one-third. (All three companies were held by Brandywine only.) Both Funds maintained light exposure to consumer staples companies due to the sector’s lack of earnings strength, which cost them in terms of relative performance. The trend was more pronounced in Brandywine Blue, where the consumer staples sector was the biggest detractor from results versus the Russell 1000 Growth Index. Brandywine Blue’s relative performance gap stemmed from an equal combination of limited exposure to the sector and, for the consumer staples companies that were in the portfolio, performance that trailed the sector within the index. Brandywine Blue held just two companies from the sector, and the larger of the two declined during the quarter. Like Brandywine with Foot Locker, Brandywine Blue enjoyed success with a company well known for ath­let-­ic footwear. Nike, which topped May-quarter expectations with 17 percent earnings growth, was the portfolio’s second largest positive performance influence. Unlike Brandywine, however, contributors did not outweigh detractors in the consumer discretionary sector. Bottom performers held by both Funds – Walt Disney Co., Johnson Controls and CarMax – exerted more influence on Brandywine Blue’s results. Disney fell short of March-quarter expectations as the March 11 earthquake impacted Japanese operations and “Mars Needs Moms” disappointed at the box office. With operations and customers in Japan, Johnson Controls also fell due to earthquake-related uncertainty. CarMax shares were pressured by concerns that elevated used car prices could erode profitability by boosting the company’s costs to acquire inventory. For more information on holdings that influenced June-quarter results, please see Roses & Thorns on page 4 for Brandywine and page 9 for Brandywine Blue. We greatly appreciate the service that W. Richard “Dick” Scarlett III dedicated to Brandywine Funds shareholders, and we wish him well in his retirement from the board. During his 45-year banking career, Dick founded what would become the largest domestic bank holding company in Wyoming, United Bancorporation of Wyoming, which he sold to Wells Fargo Bank in 2008. In his decade on the Brandywine Funds board, his experience, insight and dedication made him a valuable contributor to the board’s work. We will miss working closely with Dick. All strategies are based on philosophies, and our main premise is straightforward. We figure most investors under most conditions favor companies with stronger earnings and balance sheet characteristics over alternatives with less appealing fundamentals when faced with the choice. On that basis, we feel good about the companies we hold. Statistics compiled by William O’Neil + Company show that, based on median values at the end of June, stocks held by Friess Associates versus the companies in the S&P 500 Index posted higher year-over-year sales and earnings growth in the latest quarter. Forward sales and earnings growth estimates are higher. Earnings estimates for Friess companies have risen faster than the index’s companies for the upcoming quarter, full year and next year. Friess companies also carry less debt as a percentage of equity. Thanks for your continued confidence! Bill D’Alonzo Brandywine Funds President July 8, 2011 2 Brandywine Fund Portfolio Characteristics as of June 30, 2011 % Change in Top Ten Holdings From Book Cost 1. WABCO Holdings Inc. -2.4% 6. Potash Corp. of Saskatchewan Inc. +3.5% 2. Oil States International Inc. +9.5% 7. TRW Automotive Holdings Corp. +65.8% 3. Leggett & Platt Inc. -3.1% 8. ANSYS Inc. +0.4% 4. Patterson-UTI Energy Inc. +41.0% 9. Cardinal Health Inc. +2.1% 5. Tempur-Pedic International Inc. +118.7% Comcast Corp. +1.2% Estimated Earnings Growth Rate The Portfolio’s Market Capitalization of the Fund’s Investments Forecasted Increase in Earnings Per Share 2011 vs 2010 Source: Consensus estimates from Baseline Financial Services, Inc. This is not a forecast of the Fund’s future performance. Earnings growth for a Fund holding does not guarantee a corresponding increase in the market value of the holding or the Fund. As of June 30, 2011, the S&P 500 Index’s average annual total returns for 1, 5 and 10 years were 30.69, 2.94 and 2.72 percent. Top Ten Industry Groups 3 Brandywine Fund June Quarter “Roses and Thorns” $ Gain Biggest $ Winners (in millions) % Gain Reason for Move Tempur-Pedic International Inc. The manufacturer and distributor of viscoelastic mattresses and pillows grew March-quarter earnings 55 percent on 28 percent revenue growth. The company continues to benefit from pent-up demand for its premium mattresses, enabling it to recently raise prices for its best-selling Cloud product line. International sales are expected to expand as the company aggressively rolls out the Cloud line in Europe. Polaris Industries Inc. The manufacturer of snowmobiles and all-terrain vehicles (ATVs) grew March-quarter earnings 127 percent, beating the consensus estimate by 91 percent. The strong results were driven by increasing sales and market share for the company’s ATVs and higher margin side-by-side vehicles. Shares rose following management’s quarterly call, during which it also raised full-year earnings guidance and announced it would acquire Indian Motorcycle. We sold Polaris during the quarter when shares hit our target price. Foot Locker Inc. The global retailer of athletic footwear and apparel grew April-quarter earnings 76 percent, beating the consensus estimate by 36 percent. Revenue increased 13 percent. Foot Locker benefits from a strengthening athletic footwear and apparel cycle led by running, basketball and related apparel categories. Additionally, a new management team is improving profitability by reducing promotional activity, closing unprofitable stores, revamping inventory levels and introducing new products. Albemarle Corp. The world’s largest maker of refinery catalysts grew March-quarter earnings 55 percent, beating the consensus estimate by 20 percent. Revenue rose 20 percent as demand increased for the company’s bromine-based flame retardants used for furniture and electronics. As orders increase from oil refineries and plastic makers, Albemarle’s position as one of the lowest-cost producers of bromine also ensures healthy profit margins. Carpenter Technology Corp. The manufacturer of stainless steel, titanium and specialty metals grew March-quarter earnings 194 percent, beating estimates by 47 percent. Revenue jumped 38 percent as sales increased to customers in the high-margin aerospace, energy and medical markets. Shares also rose following news that the company would acquire Latrobe Specialty Metals in a deal that is expected to immediately add to earnings. $ Loss Biggest $ Losers (in millions) % Loss Reason for Move McDermott International Inc. The engineering and construction company serving the offshore oil and gas industry topped March-quarter earnings estimates. Investors questioned the pace of the economic recovery and broadly migrated out of industrials and other economically sensitive sectors amid a series of macro-level concerns. We continue to hold McDermott given strong fundamentals and a growing number of project wins for its construction services segment. Thomas & Betts Corp. The manufacturer of electrical products grew March-quarter earnings 25 percent, beating the consensus estimate. Revenue grew 11 percent. Shares traded lower as investors broadly turned away from industrials and other cyclical sectors, concerned that slower economic growth would limit demand for the company’s products. Your team sold Thomas & Betts during the quarter to fund an idea with better near-term earnings visibility. Stillwater Mining Co. As a leading producer of palladium, Stillwater benefits as demand for the metal increases in lockstep with a recovery in vehicle production. Palladium can be substituted for more expensive platinum in the making of catalytic converters. Still, shares fell as investors speculated that lower global growth expectations would weigh on demand for basic materials. We sold Stillwater during the quarter to fund an idea with greater near-term earnings visibility. Smithfield Foods Inc. The world’s largest pork processor grew April-quarter earnings to $0.85 per share from $0.18 a year ago, beating the consensus estimate. While global demand and prices for pork products remain elevated, shares declined as concerns grew that record-high prices were beginning to curtail purchases. We sold Smithfield during the quarter to fund an idea with greater near-term earnings visibility. National Oilwell Varco Inc. While an abundance of new deepwater drilling projects are driving demand for new rigs following a period of substantial underinvestment, shares traded lower as energy prices moderated during the quarter. Our research shows National Oilwell is dramatically increasing the amount of content it provides per rig as customers turn to its broad product line of rig equipment and services to help integrate their systems and increase the safety of their operations. All gains/losses are calculated on an average cost basis 4 Brandywine Fund, Inc. Statement of Net Assets June 30, 2011 (Unaudited) Shares Cost Value (b) Common Stocks - 94.7% (a) CONSUMER DISCRETIONARY Apparel Retail - 4.5% ANN Inc. $ $ Chico’s FAS Inc. DSW Inc. Express Inc. The Finish Line Inc. Foot Locker Inc. Zumiez Inc. Apparel, Accessories & Luxury Goods - 0.4% Vera Bradley Inc. Auto Parts & Equipment - 2.4% TRW Automotive Holdings Corp. Broadcasting - 1.0% Liberty Media-Starz Cable & Satellite - 3.4% Comcast Corp. DIRECTV Footwear - 2.7% Crocs Inc. Deckers Outdoor Corp. Steven Madden Ltd. Home Furnishing Retail - 0.4% Pier 1 Imports Inc. Williams-Sonoma Inc. Home Furnishings - 5.1% Leggett & Platt Inc. Tempur-Pedic International Inc. Housewares & Specialties - 0.9% Jarden Corp. Motorcycle Manufacturers - 0.1% Harley-Davidson Inc. Specialty Stores - 0.8% GNC Acquisition Holdings Inc. Hibbett Sports Inc. Total Consumer Discretionary This sector is 21.0% above your Fund’s cost. CONSUMER STAPLES Agricultural Products - 0.1% Darling International Inc. Total Consumer Staples This sector is 39.4% above your Fund’s cost. ENERGY Oil & Gas Drilling - 2.6% Patterson-UTI Energy Inc. Oil & Gas Equipment & Services - 7.7% Basic Energy Services Inc. Key Energy Services Inc. McDermott International Inc. National Oilwell Varco Inc. Oil States International Inc. Oil & Gas Exploration & Production - 3.5% Cabot Oil & Gas Corp. Energy XXI (Bermuda) Ltd. Northern Oil and Gas Inc. SandRidge Energy Inc. Oil & Gas Refining & Marketing - 0.4% HollyFrontier Corp. (f/k/a Holly Corp.) Total Energy This sector is 32.6% above your Fund’s cost. FINANCIALS Investment Banking & Brokerage - 0.1% LPL Investment Holdings Inc. Regional Banks - 0.2% F.N.B. Corp. Thrifts & Mortgage Finance - 0.9% First Niagara Financial Group Inc. Total Financials This sector is 3.6% below your Fund’s cost. HEALTH CARE Biotechnology - 1.3% Celgene Corp. Health Care Distributors - 2.3% Cardinal Health Inc. Health Care Equipment - 1.0% Masimo Corp. Sirona Dental Systems Inc. Health Care Facilities - 1.1% HealthSouth Corp. 5 Brandywine Fund, Inc. Statement of Net Assets (Continued) June 30, 2011 (Unaudited) Shares Cost Value (b) Common Stocks - 94.7% (a) (Continued) Health Care Services - 0.3% Air Methods Corp. $ $ Life Sciences Tools & Services - 2.1% Thermo Fisher Scientific Inc. Total Health Care This sector is 4.0% above your Fund’s cost. INDUSTRIALS Aerospace & Defense - 2.3% Esterline Technologies Corp. Precision Castparts Corp. Air Freight & Logistics - 2.4% FedEx Corp. Hub Group Inc. Building Products - 0.2% Armstrong World Industries Inc. Construction & Farm Machinery & Heavy Trucks - 4.4% Caterpillar Inc. Joy Global Inc. Titan International Inc. WABCO Holdings Inc. Electrical Components & Equipment - 0.4% EnerSys Industrial Machinery - 3.9% Kennametal Inc. The Middleby Corp. The Timken Co. Office Services & Supplies - 0.4% Interface Inc. Steelcase Inc. SYKES Enterprises Inc. Railroads - 3.1% Kansas City Southern Norfolk Southern Corp. Trading Companies & Distributors - 0.1% Beacon Roofing Supply Inc. Textainer Group Holdings Ltd. Trucking - 0.9% Hertz Global Holdings Inc. Total Industrials This sector is 7.4% above your Fund’s cost. INFORMATION TECHNOLOGY Application Software - 4.1% ANSYS Inc. Autodesk Inc. Informatica Corp. Communications Equipment - 4.0% Acme Packet Inc. Calix Inc. F5 Networks Inc. Plantronics Inc. Riverbed Technology Inc. Computer Hardware - 2.2% Apple Inc. Computer Storage & Peripherals - 1.4% Seagate Technology PLC Data Processing & Outsourced Services - 2.6% VeriFone Systems Inc. Wright Express Corp. Semiconductors - 4.4% Atmel Corp. Cavium Inc. OmniVision Technologies Inc. Total Information Technology This sector is 16.7% above your Fund’s cost. MATERIALS Commodity Chemicals - 0.4% Kronos Worldwide Inc. Diversified Metals & Mining - 0.6% Globe Specialty Metals Inc. Fertilizers & Agricultural Chemicals - 4.5% Agrium Inc. Monsanto Co. Potash Corp. of Saskatchewan Inc. Metal & Glass Containers - 0.4% Crown Holdings Inc. Specialty Chemicals - 3.2% Albemarle Corp. Chemtura Corp. PolyOne Corp. Steel - 2.8% Allegheny Technologies Inc. Carpenter Technology Corp. Total Materials This sector is 23.0% above your Fund’s cost. 6 Brandywine Fund, Inc. Statement of Net Assets (Continued) June 30, 2011 (Unaudited) Shares or Principal Amount Cost Value (b) Common Stocks - 94.7% (a) (Continued) TELECOMMUNICATION SERVICES Wireless Telecommunication Services - 0.7% MetroPCS Communications Inc. $ $ Total Telecommunication Services This sector is 2.8% below your Fund’s cost. Total common stocks Short-Term Investments - 2.1% (a) Commercial Paper - 1.9% $ Prudential Funding Corp., due 07/01/11, discount of 0.10% Variable Rate Demand Note - 0.2% American Family Financial Services, 0.10% Total short-term investments Total investments $ Other assets less liabilities - 3.2%(a) TOTAL NET ASSETS - 100.0% $ Net Asset Value Per Share ($0.01 par value, 500,000,000 shares authorized), offering and redemption price ($1,844,368,106 ÷ 64,726,743 shares outstanding) $ (a) Percentages for the various classifications relate to net assets. (b) Each security, excluding short-term investments, is valued at the last sale price reported by the principal security exchange on which the issue is traded. Securities that are traded on the Nasdaq Markets are valued at the Nasdaq Official Closing Price, or if no sale is reported, the latest bid price. Short-term investments with maturities of 60 days or less are valued at amortized cost which approximates value. Capital Gains Update Tax-loss carry-forwards continue to more than offset realized gains for the Brandywine Funds. Brandywine Fund finished the June quarter with a net realized loss of $12.14 per share. Brandywine Blue Fund’s net realized loss was $14.01 per share at the end of June. The Brandywine Funds will not make capital gains distributions, which are taxable events for shareholders in taxable accounts, until gains are realized in excess of the net loss amounts. Gains and losses realized through the sale of holdings between now and September 30 will determine whether the Funds make distributions for fiscal 2011. Please check the upcoming annual report for an update through the fiscal year’s end. IRA Investors The annual $15 maintenance fee for shareholders invested through IRA accounts is due on November 18, 2011. For your convenience, US Bancorp will automatically deduct this amount from your IRA on the due date. If you prefer not to have the fee swept from your account, please send a check to US Bancorp by the due date. 7 Brandywine Blue Fund Portfolio Characteristics as of June 30, 2011 % Change in Top Ten Holdings From Book Cost 1. Apple Inc. +103.6% 6. Teradata Corp. +21.4% 2. FedEx Corp. -0.9% 7. Cardinal Health Inc. +15.7% 3. Halliburton Co. +69.8% 8. Precision Castparts Corp. +33.1% 4. TRW Automotive Holdings Corp. +22.9% 9. Thermo Fisher Scientific Inc. +0.8% 5. Check Point Software Technologies Ltd. +23.7% NIKE Inc. +14.8% Estimated Earnings Growth Rate The Portfolio’s Market Capitalization of the Fund’s Investments Forecasted Increase in Earnings Per Share 2011 vs 2010 Source: Consensus estimates from Baseline Financial Services, Inc. This is not a forecast of the Fund’s future performance. Earnings growth for a Fund holding does not guarantee a corresponding increase in the market value of the holding or the Fund. As of June 30, 2011, the S&P 500 Index’s average annual total returns for 1, 5 and 10 years were 30.69, 2.94 and 2.72 percent. Top Ten Industry Groups 8 Brandywine Blue Fund June Quarter “Roses and Thorns” $ Gain Biggest $ Winners (in millions) % Gain Reason for Move Teradata Corp. The provider of enterprise data warehouse solutions grew March-quarter earnings 23 percent, beating the consensus estimate. Sales increased 18 percent as more customers looked to the company’s high-end and new mid-range solutions to better manage and analyze increasing amounts of data. Additionally, recent acquisitions and a growing sales force have expanded the company’s offerings and contributed to market share gains. NIKE Inc. The athletic footwear, apparel and equipment company grew May-quarter earnings 17 percent, topping the consensus estimate by 7 percent. Nike benefits as its dominant market share position in the U.S. allows it to participate in a strengthening athletic apparel and footwear trend. Revenue in North America rose 22 percent during the quarter. The company’s expanding international footprint, particularly in China and emerging markets, is also contributing to results. Precision Castparts Corp. The manufacturer of parts for jet engines and power generation equipment grew March- quarter earnings 13 percent. Shares gained ground as demand from its aircraft, energy and industrial end markets continued to recover. In particular, announced increases in commercial airplane production rates by Boeing and Airbus are moving closer to delivery. The company’s industrial gas turbine business is also accelerating, with revenue for the segment up 23 percent year-over-year. Check Point Software Technologies The provider of software that protects computer networks from malicious attacks grew March-quarter earnings 16 percent, beating estimates. Revenue jumped 15 percent. Shares rose as investors began to recognize the sustainability of the company’s new product cycle. As cyber attacks increase in scope and complexity, more customers are adopting Check Point’s security solutions due to their comprehensive nature and ease of use. Cardinal Health Inc. The distributor of pharmaceutical and medical supplies grew March-quarter earnings 23 percent, beating the consensus estimate by 9 percent. Growth opportunities are tied to increasing sales of high-margin generics, Cardinal’s entry into the Chinese pharmaceutical distribution market and synergies associated with recent acquisitions. The company also benefits from improved earnings visibility following its divestiture of non-core operations and significant technology investments that allow improved generic compliance with retail customers. $ Loss Biggest $ Losers (in millions) % Loss Reason for Move McDermott International Inc. The engineering and construction company serving the offshore oil and gas industry topped March-quarter earnings estimates. Investors questioned the pace of the economic recovery and broadly migrated out of industrials and other economically sensitive sectors amid a series of macro-level concerns. We continue to hold McDermott given strong fundamentals and a growing number of project wins for its construction services segment. Eaton Corp. Eaton provides power management solutions to diversified industrial customers, including electrical systems, hydraulics components, aerospace fuel systems, and truck and auto powertrain systems. March-quarter earnings grew 54 percent, beating the consensus estimate. Shares traded lower as input cost inflation put margins at risk and investors questioned the strength of the economic recovery. We sold Eaton during the quarter to fund an idea with greater near-term earnings visibility. Trimble Navigation Ltd. The provider of global positioning system-based solutions to commercial and government users grew March-quarter earnings 47 percent, beating the consensus estimate. Despite the solid results, shares declined after conservative guidance from management and weaker-than-expected profit margins following recent acquisitions. We sold Trimble during the quarter to fund an idea with greater near-term earnings visibility. National Oilwell Varco Inc. While an abundance of new deepwater drilling projects are driving demand for new rigs following a period of substantial underinvestment, shares traded lower as energy prices moderated during the quarter. Our research shows National Oilwell is dramatically increasing the amount of content it provides per rig as customers turn to its broad product line of rig equipment and services to help integrate their systems and increase the safety of their operations. Joy Global Inc. The manufacturer of mining equipment and parts grew earnings 32 percent in the April quarter, exceeding the consensus estimate by 13 percent. Companies perceived to be dependent on a global economic rebound suffered as investors questioned the economy’s strength. Even with lower growth assumptions, developed and developing nations continue to create new demand for energy, steel and other basic materials. Our research shows mining companies rapidly working to expand amid heightened demand and elevated prices. All gains/losses are calculated on an average cost basis 9 Brandywine Blue Fund Statement of Net Assets June 30, 2011 (Unaudited) Shares Cost Value (b) Common Stocks - 98.1% (a) CONSUMER DISCRETIONARY Auto Parts & Equipment - 3.2% TRW Automotive Holdings Corp. $ $ Cable & Satellite - 8.0% Comcast Corp. DIRECTV Liberty Global Inc. Footwear - 3.0% NIKE Inc. Motorcycle Manufacturers - 0.1% Harley-Davidson Inc. Total Consumer Discretionary This sector is 10.8% above your Fund’s cost. ENERGY Oil & Gas Equipment & Services - 7.1% Halliburton Co. McDermott International Inc. National Oilwell Varco Inc. Oil & Gas Exploration & Production - 0.9% Cabot Oil & Gas Corp. Oil & Gas Refining & Marketing - 0.4% HollyFrontier Corp. (f/k/a Holly Corp.) Total Energy This sector is 20.1% above your Fund’s cost. HEALTH CARE Biotechnology - 2.3% Celgene Corp. Health Care Distributors - 3.1% Cardinal Health Inc. Health Care Equipment - 4.9% CareFusion Corp. St. Jude Medical Inc. Health Care Services - 2.8% Express Scripts Inc. Life Sciences Tools & Services - 3.0% Thermo Fisher Scientific Inc. Total Health Care This sector is 5.3% above your Fund’s cost. INDUSTRIALS Aerospace & Defense - 3.1% Precision Castparts Corp. Air Freight & Logistics - 4.0% FedEx Corp. Construction & Farm Machinery & Heavy Trucks - 1.8% Caterpillar Inc. Joy Global Inc. Environmental & Facilities Services - 2.6% Republic Services Inc. Railroads - 4.6% Kansas City Southern Norfolk Southern Corp. Trucking - 1.9% Hertz Global Holdings Inc. Total Industrials This sector is 8.9% above your Fund’s cost. INFORMATION TECHNOLOGY Application Software - 4.5% Autodesk Inc. Citrix Systems Inc. Communications Equipment - 1.9% F5 Networks Inc. Computer Hardware - 4.2% Apple Inc. Computer Storage & Peripherals - 2.5% Seagate Technology PLC Internet Software & Services - 1.8% eBay Inc. IT Consulting & Other Services - 5.7% Cognizant Technology Solutions Corp. Teradata Corp. Semiconductors - 3.7% Atmel Corp. NXP Semiconductors N.V. Systems Software - 3.1% Check Point Software Technologies Ltd. Total Information Technology This sector is 17.1% above your Fund’s cost. MATERIALS Fertilizers & Agricultural Chemicals - 7.7% Agrium Inc. CF Industries Holdings Inc. Monsanto Co. Potash Corp. of Saskatchewan Inc. Metal & Glass Containers - 1.0% Crown Holdings Inc. Specialty Chemicals - 2.9% Albemarle Corp. 10 Brandywine Blue Fund Statement of Net Assets (Continued) June 30, 2011 (Unaudited) Shares or Principal Amount Cost Value (b) Common Stocks - 98.1% (a) (Continued) Steel - 0.7% Allegheny Technologies Inc. $ $ Total Materials This sector is 1.2% above your Fund’s cost. TELECOMMUNICATION SERVICES Wireless Telecommunication Services - 1.6% MetroPCS Communications Inc. Total Telecommunication Services This sector is 2.1% below your Fund’s cost. Total common stocks Short-Term Investments - 2.2% (a) Commercial Paper - 2.0% $ Prudential Funding Corp., due 07/01/11, discount of 0.10% Variable Rate Demand Note - 0.2% American Family Financial Services, 0.10% Total short-term investments Total investments $ Liabilities, less other assets - (0.3%)(a) ) TOTAL NET ASSETS - 100.0% $ Net Asset Value Per Share (0.01 par value, 500,000,000 shares authorized), offering and redemption price ($2,153,867,696 ÷ 82,110,841 shares outstanding) $ (a) Percentages for the various classifications relate to net assets. (b) Each security, excluding short-term investments, is valued at the last sale price reported by the principal security exchange on which the issue is traded. Securities that are traded on the Nasdaq Markets are valued at the Nasdaq Official Closing Price, or if no sale is reported, the latest bid price. Short-term investments with maturities of 60 days or less are valued at amortized cost which approximates value. Definitions and Disclosures Performance data quoted represent past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Funds may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by visiting www.brandywinefunds.com. The Funds’ investment objectives, risks, charges and expenses must be considered carefully before investing. The prospectus contains this and other important information about the investment companies, and it may be obtained by calling 1-800-656-3017, or visiting www.brandywinefunds.com. Read it carefully before investing. Fund holdings and sector weightings are subject to change at any time and are not recommendations to buy or sell any securities. Securities discussed were not held by the Funds as of 6/30/11, unless listed in the accompanying statements of net assets. Forecasted earnings growth rates quoted for the Funds’ holdings refer solely to the estimated earnings growth rates of the average investment holding of the Funds based on consensus estimates from Baseline Financial Services, Inc. (Baseline) and not to the actual performance of the Funds themselves. Baseline provides analytical information and services to the investment community. The Russell 1000, Russell 1000 Growth, Russell 3000, Russell 3000 Growth and S&P 500 Indexes are unmanaged indexes commonly used to measure the performance of U.S. stocks. The Dow Jones Industrial Average is a price-weighted index of 30 large and well-known U.S. companies. The index covers all industries with the exception of Transportation and Utilities. You cannot invest directly in an index. As of June 30, 2011, the Russell 1000 Index’s average annual total returns for 1, 5 and 10 years were 31.93, 3.30 and 3.21 percent; the Russell 1000 Growth Index’s were 35.01, 5.33 and 2.24 percent; the Russell 3000 Index’s were 32.37, 3.35 and 3.44 percent; the Russell 3000 Growth Index’s were 35.68, 5.36 and 2.43 percent; and the S&P 500 Index’s were 30.69, 2.94 and 2.72 percent. 11 Board of Directors William F. D’Alonzo C. Quentin S. Jackson Stuart A. McFarland CEO and CIO Former President and CEO Managing Partner Friess Associates Nuclear Electric Insurance Limited Federal City Capital Advisors, LLC Thomas D. Wren James W. Zug Former Senior Advisor Former Senior Partner Promontory Financial Group, LLC PricewaterhouseCoopers LLP The Brandywine Funds P.O. Box 4166 Greenville, DE 19807 (800) 656-3017 www.brandywinefunds.com bfunds@friess.com Foster S. Friess Founder Investment Adviser: Friess Associates, LLC Administrator, Accountant & Transfer Agent: U.S. Bancorp Fund Services, LLC Investment Sub-Adviser: Friess Associates of Delaware, LLC Independent Registered Public Accounting Firm: PricewaterhouseCoopers LLP Custodian: U.S. Bank, N.A. Legal Counsel: Foley & Lardner LLP Officers: William D’Alonzo, Chairman and President; Lynda Campbell, Vice President, Secretary and Treasurer; Joseph Fields, Vice President; Gordon Kaiser, Vice President; David Marky, Chief Compliance Officer, Vice President and Assistant Secretary Report Editor: Chris AregoodReport Staff: David Marky, Adam Rieger 12 Managed by Friess Associates, LLC Quarterly Report June 30, 2011 Dear Fellow Shareholders: Uncertainty shaped the market environment at this time last year. Questions about European Union member debt and the U.S. economy were among a number of macro issues clouding the outlook for the second half of 2010 and beyond. With Greece’s debt and domestic growth still atop the list of investor concerns midway through 2011, it seems logical to wonder whether any progress has been made over the past year. Brandywine Advisors Midcap Growth Fund grew 39.11 percent in the 12 months through June versus gains in the S&P 500, Russell Midcap and Russell Midcap Growth Indexes of 30.69, 38.47 and 43.25 percent. While Brandywine Advisors showed marked improvement in the trailing year, June-quarter performance showed that the road traveled to generate the return wasn’t always smooth. Positive market sentiment that led to solid gains in late 2010 and early 2011 continued into the June quarter. Then the market peaked on the last day of April when investors, who had shrugged off unrest in the Middle East and elevated oil prices in prior months, succumbed to the resurgent worries about the Greek debt situation and the strength of the U.S. recovery. Brandywine Advisors declined 0.66 percent as the S&P 500, Russell Midcap and Russell Midcap Growth Indexes gained 0.10, 0.42 and 1.61 percent. The market’s unremarkable final returns for the quarter owe themselves to a decent start and a late-quarter run. Stocks moved consistently lower during the time in between. The S&P 500 Index declined in nine out of the June quarter’s 13 weeks, including a stretch of six consecutive weeks. That was the index’s first string of six weekly declines in about three years. The Dow Jones Industrial Average fell six straight weeks for the first time since 2002. Investors took on a defensive posture during the June quarter and, in doing so, suspended their search for companies with near-term earnings strength. Instead, they sought refuge in familiar foul-weather shelters such as the consumer staples and health care sectors. Areas deemed to be economically sensitive, like the energy and industrial sectors, took it on the chin. Despite showing the lowest earnings growth potential based on consensus estimates for next year, component companies from the consumer staples sector generated the highest percentage gains in the Russell Midcap Growth Index in the June quarter. The energy sector, where companies are expected to grow earnings faster than any other sector, suffered the largest share price declines. Brandywine Advisors maintained light exposure to consumer staples companies due to the sector’s lack of earnings strength, which cost it in terms of relative performance. The Fund’s relative performance gap stemmed from a combination of limited exposure to the sector and results that trailed the sector within the index. Brandywine Advisors held only one company from the consumer staples sector, Smithfield Foods, which declined on concerns that high pork prices would temper demand. Brandywine Advisors Cumulative Total Return % Change Quarter -0.66 Year-to-Date One Year Five Years Ten Years Inception – 10/31/00 Annualized Total Return Five Years Ten Years Inception – 10/31/00 1.71* * Expense Ratio – 1.28% as stated in the Prospectus dated January 31, 2011 Performance data quoted represent past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, whenredeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtainedby visiting www.brandywinefunds.com. Holdings from the industrial sector were the next most notable performance detractors. Thomas & Betts Corp., which makes components used in electrical and structural applications, and Joy Global, which makes mining equipment, weighed most on relative performance while reporting results that demonstrated operational strength. Thomas & Betts and Joy Global grew March-quarter earnings 25 and 32 percent, respectively, exceeding expectations in both instances. Technology holdings were the biggest positive influence on relative results. Teradata Corp. and Informatica Corp., which both cater to demand among businesses for capabilities to manage and analyze data, were major contributors from the sector. Teradata beat March-quarter estimates with 23 percent earnings growth, while Informatica topped expectations by growing earnings in the same period by one-third. Consumer discretionary holdings generated the highest return for Brandywine Advisors. The portfolio’s two most significant contributors, Tempur-Pedic International and Polaris Industries, both hailed from the sector. Tempur-Pedic grew March-quarter earnings 55 percent. All-terrain vehicle maker Polaris crushed March-quarter expectations with 127 percent earnings growth, raised full-year guidance and announced the acquisition of Indian Motorcycle all in one day. For more information on holdings that influenced June-quarter performance, please see Roses & Thorns on page 5. Here we are in the middle of 2011 living through what feels like a replay of the events that influenced the stock market at this time last year. A year’s worth of analysis, commentary and other forms of dissection of geopolitical developments and macroeconomic data left investors in virtually the same predicament they were in back when stores couldn’t keep Silly Bandz in stock and Tiger Woods was still the No. 1 player in professional golf. Despite a 50-plus percent jump in the CBOE Market Volatility Index between the relative calm of late April and the June quarter’s peak skittishness in mid June, we think there’s some comfort to be taken in revisiting the same cast of macro-level foes. While debt concerns and other familiar issues made for a tough summer last year, the market later turned its attention toward the significant earnings gains being made among individual companies. Macro forces moved the market the majority of the time in 2010, but individual-company fundamentals made the most out of their late-year opportunity to exert their influence. Major market indexes went from year-to-date declines at the end of June to double-digit gains in the 12 months through December. We’re not saying the same scenario is about to play out in the second half of 2011. We’re just pointing out that ominous macro threats don’t always turn out to be the impediments that they seem to be at a particular point in time. Our conversations with Chief Executives and Chief Financial Officers are revealing that company managements enjoy a much higher degree of visibility into end demand in 2011 than at any other time since the recovery began. Getting caught with excess inventory is no longer a primary concern. They tell us the more pressing risk is not having the inventory on hand or the production capacity in reserve to keep up with demand. Longer lead times, bigger backlogs, increased order flow and other industry parlance for “business is so good customers are lining up” continue to evidence the trend toward improved visibility. Joy Global (page 3) is one of only two major manufacturers catering to the global market for original equipment and aftermarket parts for the mining industry. Infrastructure building in emerging markets drives a steady hunger for basic materials that, in itself, is enough to keep Joy Global plenty busy. Years of underinvestment in the mining business and elevated commodity prices adds to the need for equipment and parts. Joy Global’s backlog grew 55 percent in the April quarter to $2.6 billion. Why would a company like Tempur-Pedic, which is already immensely profitable, raise prices for its best-selling, $2,000-plus Cloud Supreme mattress? Because it can. Management’s visibility into end demand and its willingness to raise prices are intertwined. Whether passing along higher input costs or expanding profit margins, higher prices reflect a company’s confidence in demand for its products or services. Tempur-Pedic (page 3) continues to benefit from a new product cycle that it planned and invested in when the home furnishings business was in shambles in 2008. Called the Cloud series, the addition to the company’s foam mattress offerings is driving record earnings. We greatly appreciate the service that W. Richard “Dick” Scarlett III dedicated to Brandywine Funds shareholders, and we wish him well in his retirement from the board. In his decade on the Brandywine Funds board, his experience, insight and dedication made him a valuable contributor to the board’s work. We will miss working closely with Dick. Thanks for your continued confidence! Bill D’Alonzo Brandywine Funds President July 12, 2011 2 Joy Global Inc., JOYG It seems logical that fortunes in the mining business would change along with the global economy’s prospects, but the reality is different below the surface. As the economy ebbs and flows, infrastructure-driven demand in emerging markets remains relentless, and Joy Global plays a critically important role in the ongoing efforts to meet it. Nasdaq-listed Joy Global Inc. is one of two primary global manufacturers of original equipment and aftermarket parts for the underground and above-ground mining industries. Its electric shovels, dragline excavators, drills and other machinery are used extensively in the mining of coal, copper, iron ore, oil sands, gold and other mineral resources. Revenue grew 8 percent to more than $3.8 billion in the 12 months through April. Earnings grew 32 percent in the April quarter, exceeding the consensus estimate by 13 percent. Revenue jumped 19 percent. Even with lower growth assumptions, developed and developing nations, particularly China and India, continue to create new demand for energy, steel and other basic materials. After shelving expansions during the economic recession, mining companies are now rapidly working to expand amid elevated commodity prices. Your team spoke with Chief Executive Mike Sutherlin regarding the impact improved manufacturing efficiency has on profitability. The time required to produce its massive electric shovels has fallen from 16 months to just over five months. Meanwhile, new orders increased by one-third from last year, driving backlogged orders up 55 percent to more than $2.6 billion. The company’s pending purchase of LeTourneau Technologies is also expected to immediately add to profitability. In addition to gaining front-end loaders for its surface mining business, the acquisition opens a new platform for growth in equipment for drilling rigs Your team bought Joy Global at 13 times earnings estimates for its fiscal year ending October. Wall Street predicts earnings growth of 29 percent during that period. Tempur-Pedic International Inc., TPX As a recession and collapsing home values crippled the home-furnishings industry in late 2008, mattress maker Tempur-Pedic refreshed its product line. Launched the following year, the company’s Cloud line of mattresses is proving to be an effective and enduring tool for capturing market share. NYSE-listed Tempur-Pedic International Inc. is the category leader in specialty mattresses, the fastest growing segment of an estimated $13 billion global mattress market. The company’s mattresses, pillows and other sleep products incorporate a proprietary viscoelastic foam-like material based on a substance first developed by NASA. Products are sold in over 70 countries through a network of retail partners, health-care providers and direct-to-consumer methods. Revenue grew 30 percent in the 12 months through March to $1.2 billion. March-quarter earnings grew 55 percent on 28 percent revenue growth. The company’s Cloud series, now its best-selling line, continues to exceed expectations as distribution widens in the U.S., where sales increased 37 percent during the March quarter. International sales are expected to accelerate following the March introduction of the Cloud series in Europe. Increased advertising efforts drawing attention to the health benefits of the company’s products have been well received, with higher marketing costs offset by improvements in manufacturing and distribution efficiencies. Gross profit margins increased by more than 3 percentage points to 52 percent during the quarter. Your team spoke with Chief Financial Officer Dale Williams regarding the competitive environment for specialty sleep products. Cheaper versions of foam mattresses haven’t impacted demand, as evidenced by the company’s ability to recently raise prices for its best-selling Cloud Supreme mattress by 12 percent. Tempur-Pedic’s newest collection of mid-priced mattresses also carries higher price points. Your team bought Tempur-Pedic at 11 times current 2011 earnings estimates. The consensus forecast calls for 35 percent earnings growth this year. 3 Brandywine Advisors Midcap Growth Fund Portfolio Characteristics as of June 30, 2011 % Change in Top Ten Holdings From Book Cost 1. Tempur-Pedic International Inc. +113.3% 6. Check Point Software Technologies Ltd. +23.8% 2. Albemarle Corp. +90.2% 7. Acme Packet Inc. +75.5% 3. Oil States International Inc. +8.2% 8. McDermott International Inc. +111.6% 4. Teradata Corp. +21.5% 9. ANSYS Inc. +0.4% 5. Patterson-UTI Energy Inc. +37.7% Kennametal Inc. +3.9% Estimated Earnings Growth Rate The Portfolio’s Market Capitalization of the Fund’s Investments Forecasted Increase in Earnings Per Share 2011 vs 2010 Source: Consensus estimates from Baseline Financial Services, Inc. This is not a forecast of the Fund’s future performance. Earnings growth for a Fund holding does not guarantee a corresponding increase in the market value of the holding or the Fund. As of June 30, 2011, the S&P 500 Index’s average annual total returns for 1, 5 and 10 years were 30.69, 2.94 and 2.72 percent. Top Ten Industry Groups 4 Brandywine Advisors Midcap Growth Fund June Quarter “Roses and Thorns” $ Gain Biggest $ Winners (in thousands) % Gain Reason for Move Tempur-Pedic International Inc. The manufacturer and distributor of viscoelastic mattresses and pillows grew March-quarter earnings 55 percent on 28 percent revenue growth. The company continues to benefit from pent-up demand for its premium mattresses, enabling it to recently raise prices for its best-selling Cloud product line. International sales are expected to expand as the company aggressively rolls out the Cloud line in Europe. Polaris Industries Inc. The manufacturer of snowmobiles and all-terrain vehicles (ATVs) grew March-quarter earnings 127 percent, beating the consensus estimate by 91 percent. The strong results were driven by increasing sales and market share for the company’s ATVs and higher margin side-by-side vehicles. Shares rose following management’s quarterly call, during which it also raised full-year earnings guidance and announced it would acquire Indian Motorcycle. We sold Polaris during the quarter when shares hit our target price. Albemarle Corp. The world’s largest maker of refinery catalysts grew March-quarter earnings 55 percent, beating the consensus estimate by 20 percent. Revenue rose 20 percent as demand increased for the company’s bromine-based flame retardants used for furniture and electronics. As orders increase from oil refineries and plastic makers, Albemarle’s position as one of the lowest-cost producers of bromine should also ensure healthy profit margins. Teradata Corp. The provider of enterprise data warehouse solutions grew March-quarter earnings 23 percent, beating the consensus estimate. Sales increased 18 percent as more customers looked to the company’s high-end and new mid-range solutions to better manage and analyze increasing amounts of data. Additionally, recent acquisitions and a growing sales force have expanded the company’s offerings and contributed to market share gains. Informatica Corp. The provider of data warehousing, data integration and data quality software solutions grew March-quarter earnings 33 percent, beating estimates by 8 percent. Revenue increased 24 percent. With a growing amount of data originating from myriad applications, more businesses are finding it necessary to use Informatica’s data integration technology at a time when recent acquisitions have broadened the company’s product portfolio. $ Loss Biggest $ Losers (in thousands) % Loss Reason for Move McDermott International Inc. The engineering and construction company serving the offshore oil and gas industry topped March-quarter earnings estimates. Investors questioned the pace of the economic recovery and broadly migrated out of industrials and other economically sensitive sectors amid a series of macro-level concerns. We continue to hold McDermott given strong fundamentals and a growing number of project wins for its construction services segment. Smithfield Foods Inc. The world’s largest pork processor grew April-quarter earnings to $0.85 per share from $0.18 a year ago, beating the consensus estimate. While global demand and prices for pork products remain elevated, shares declined as concerns grew that record-high prices were beginning to curtail purchases. We sold Smithfield during the quarter to fund an idea with greater near-term earnings visibility. Thomas & Betts Corp. The manufacturer of electrical products grew March-quarter earnings 25 percent, beating the consensus estimate. Revenue grew 11 percent. Shares traded lower as investors broadly turned away from industrials and other cyclical sectors, concerned that slower economic growth would limit demand for the company’s products. Your team sold Thomas & Betts during the quarter to fund an idea with better near-term earnings visibility. Joy Global Inc. The manufacturer of mining equipment and parts grew earnings 32 percent in the April quarter, exceeding the consensus estimate by 13 percent. Companies perceived to be dependent on a global economic rebound suffered as investors questioned the economy’s strength. Even with lower growth assumptions, developed and developing nations continue to create new demand for energy, steel and other basic materials. Our research shows mining companies rapidly working to expand amid heightened demand and elevated prices. Williams-Sonoma Inc. The retailer operating under the Williams-Sonoma, Pottery Barn and Pottery Barn Kids brands grew April-quarter earnings 30 percent, beating the consensus estimate. While the company benefits from a strong push toward direct-to-consumer sales and favorable merchandise offerings, these strengths were largely overshadowed by concerns that economic conditions would limit near-term consumer spending. We began selling Williams-Sonoma during the quarter and completely exited the position in early July, locking in a gain from our original cost. All gains/losses are calculated on an average cost basis 5 Brandywine Advisors Midcap Growth Fund Statement of Net Assets June 30, 2011 (Unaudited) Shares Cost Value (b) Common Stocks - 93.8% (a) CONSUMER DISCRETIONARY Apparel Retail - 2.9% Chico’s FAS Inc. $ $ Foot Locker Inc. Auto Parts & Equipment - 2.6% TRW Automotive Holdings Corp. Broadcasting - 1.3% Liberty Media-Starz Cable & Satellite - 2.4% Liberty Global Inc. Footwear - 2.7% Deckers Outdoor Corp. Home Furnishing Retail - 1.1% Williams-Sonoma Inc. Home Furnishings - 6.2% Leggett & Platt Inc. Tempur-Pedic International Inc. Housewares & Specialties - 1.8% Jarden Corp. Motorcycle Manufacturers - 0.1% Harley-Davidson Inc. Total Consumer Discretionary This sector is 23.7% above your Fund’s cost. ENERGY Oil & Gas Drilling - 3.0% Patterson-UTI Energy Inc. Oil & Gas Equipment & Services - 7.4% Key Energy Services Inc. McDermott International Inc. Oil States International Inc. Oil & Gas Exploration & Production - 1.8% Cabot Oil & Gas Corp. SandRidge Energy Inc. Oil & Gas Refining & Marketing - 0.4% HollyFrontier Corp. (f/k/a Holly Corp.) Total Energy This sector is 28.7% above your Fund’s cost. FINANCIALS Investment Banking & Brokerage - 0.1% LPL Investment Holdings Inc. Thrifts & Mortgage Finance - 1.5% First Niagara Financial Group Inc. Total Financials This sector is 5.0% below your Fund’s cost. HEALTH CARE Health Care Equipment - 3.5% CareFusion Corp. Sirona Dental Systems Inc. Health Care Facilities - 1.0% HealthSouth Corp. Total Health Care This sector is 2.6% below your Fund’s cost. INDUSTRIALS Building Products - 1.2% Armstrong World Industries Inc. Construction & Farm Machinery & Heavy Trucks - 3.6% Joy Global Inc. WABCO Holdings Inc. Environmental & Facilities Services - 2.6% Republic Services Inc. Industrial Machinery - 4.9% Kennametal Inc. The Timken Co. Railroads - 2.6% Kansas City Southern Trucking - 1.8% Hertz Global Holdings Inc. Total Industrials This sector is 3.8% above your Fund’s cost. INFORMATION TECHNOLOGY Application Software - 6.5% ANSYS Inc. Autodesk Inc. Informatica Corp. Communications Equipment - 6.1% Acme Packet Inc. F5 Networks Inc. Riverbed Technology Inc. Computer Storage & Peripherals - 2.4% Seagate Technology PLC Data Processing & Outsourced Services - 2.6% VeriFone Systems Inc. IT Consulting & Other Services - 3.0% Teradata Corp. Semiconductors - 3.9% Atmel Corp. NXP Semiconductors N.V. Systems Software - 3.0% Check Point Software Technologies Ltd. Total Information Technology This sector is 15.5% above your Fund’s cost. 6 Brandywine Advisors Midcap Growth Fund Statement of Net Assets (Continued) June 30, 2011 (Unaudited) Shares or Principal Amount Cost Value (b) Common Stocks - 93.8% (a) (Continued) MATERIALS Fertilizers & Agricultural Chemicals - 2.1% CF Industries Holdings Inc. $ $ Metal & Glass Containers - 1.0% Crown Holdings Inc. Specialty Chemicals - 3.3% Albemarle Corp. Steel - 1.8% Allegheny Technologies Inc. Total Materials This sector is 26.6% above your Fund’s cost. TELECOMMUNICATION SERVICES Wireless Telecommunication Services - 1.6% MetroPCS Communications Inc. Total Telecommunication Services This sector is 2.3% below your Fund’s cost. Total common stocks Short-Term Investments - 6.3% (a) Commercial Paper - 5.8% $ Prudential Funding Corp., due 07/01/11, discount of 0.10% Variable Rate Demand Note - 0.5% American Family Financial Services, 0.10% Total short-term investments Total investments $ Liabilities, less other assets - (0.1%) (a) ) TOTAL NET ASSETS - 100.0% $ Net Asset Value Per Share (0.01 par value, 500,000,000 shares authorized), offering and redemption price ($164,502,605÷ 18,133,626 shares outstanding) $ (a) Percentages for the various classifications relate to net assets. (b) Each security, excluding short-term investments, is valued at the last sale price reported by the principal security exchange on which the issue is traded. Securities that are traded on the Nasdaq Markets are valued at the Nasdaq Official Closing Price, or if no sale is reported, the latest bid price. Short-term investments with maturities of 60 days or less are valued at amortized cost which approximates value. Definitions and Disclosures Must be preceded or accompanied by prospectus. Please refer to the prospectus for important information about the investment company including investment objectives, risks, charges and expenses. Mutual fund investing involves risk. Principal loss is possible. The Fund invests in mid-cap companies, which involve additional risks such as limited liquidity and greater volatility. Investments in foreign securities, even though publicly traded in the United States, may involve risks which are in addition to those inherent in domestic investments. Fund holdings and sector weightings are subject to change at any time and are not recommendations to buy or sell any securities. Securities discussed were not held by the Fund as of 6/30/11, unless listed in the accompanying Statement of Net Assets. References to the earnings growth rates of the Fund refer solely to the estimated earnings growth rates of the average investment holding of the Fund based on consensus estimates from Baseline Financial Services, Inc. (“Baseline”) and not to the actual performance of the Fund itself. Baseline provides analytical information and services to the investment community. The S&P 500, Russell Midcap and Russell Midcap Growth Indexes are unmanaged indexes commonly used to measure the performance of U.S. stocks. The Dow Jones Industrial Average is a price-weighted index of 30 large and well-known U.S. companies. The index covers all industries with the exception of Transportation and Utilities. The CBOE Volatility Index (VIX) is a measure of market expectations for near-term volatility conveyed by S&P 500 stock index option prices on the Chicago Board Options Exchange. You cannot invest directly in an index. Earnings per share (EPS) is calculated by taking the total earnings divided by the number of shares outstanding. Earnings Growth is a measure of growth in a company’s net income over a specific period, often one year. Book Value (Book Cost) is the net asset value of a company, calculated by subtracting total liabilities from total assets. The Price to Earnings (P/E) Ratio reflects the multiple of earnings at which a stock sells and is calculated by dividing current price of the stock by the company’s trailing or forward 12 months’ earnings per share. As of June 30, 2011, the S&P 500 Index’s average annual total returns for 1, 5 and 10 years were 30.69, 2.94 and 2.72 percent; the Russell Midcap Index’s were 38.47, 5.30 and 7.59 percent; and the Russell Midcap Growth Index’s were 43.25, 6.28 and 5.52 percent. 7 Capital Gains Update . Tax-loss carry-forwards continue to more than offset realized gains. Brandywine Advisors Midcap Growth Fund finished the June quarter with a net realized loss of $2.05 per share. Brandywine Advisors will not make a capital gains distribution, which is a taxable event for shareholders in taxable accounts, until gains are realized in excess of the net loss amount. Gains and losses realized through the sale of holdings between now and September 30 will determine whether Brandywine Advisors makes a distribution for fiscal 2011. Please check the upcoming annual report for an update through the fiscal year’s end. Board of Directors Founder William F. D’Alonzo C. Quentin S. Jackson Stuart A. McFarland Foster S. Friess CEO and CIO Former President and Managing Partner Friess Associates CEO Nuclear Electric Insurance Limited Federal City Capital Advisors, LLC The Brandywine Funds P.O. Box 4166 Greenville, DE 19807 (877) 636-6460 Thomas D. Wren James W. Zug www.brandywinefunds.com Former Senior Advisor Former Senior Partner bfunds@friess.com Promontory Financial Group, LLC PricewaterhouseCoopers LLP Investment Adviser: Friess Associates, LLC Independent Registered Public Accounting Firm : PricewaterhouseCoopers LLP Investment Sub-Adviser: Friess Associates of Delaware, LLC Administrator, Accountant & Transfer Agent: U.S. Bancorp Fund Services, LLC Custodian: U.S. Bank, N.A. Distributor: Quasar Distributors, LLC Legal Counsel: Foley & Lardner LLP Officers: William D’Alonzo, Chairman and President; Lynda Campbell, Vice President, Secretary and Treasurer; Joseph Fields, Vice President; Gordon Kaiser, Vice President; David Marky, Chief Compliance Officer, Vice President and Assistant Secretary Report Editor: Chris AregoodReport Staff: David Marky, Adam Rieger 7/12/11 8
